DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 8/31/21 is acknowledged.
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/31/21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cully et al. US 2015/0157324.
Regarding claims 1-5, Cully et al. discloses anastomosis assist tool 100 comprising: a body unit 102 extending in a predetermined advancing direction and having a part to be inserted into a vessel (paragraph 0018, figure 2B, tubular shell or body unit 102 is implanted to connect blood vessels as an anastomotic connector); and an insertion unit 226 arranged at the tip of said body unit (figure 1), wherein said insertion unit includes a tapered part of a diameter decreasing gradually toward a tip (portion 226 tapers to a tip, see annotated figure 1 below), and said body unit includes an anastomosis 
Cully et al. discloses a generally constant cross sectional shape, but fails to disclose in the embodiment of figure 1 the anastomosis assist part including a projection projecting outwardly as viewed in said cross section and extending in said advancing direction, the anastomosis assist part includes two, three or four projections, the anastomosis assist part being a regular triangle, said projections being arranged uniformly in a peripheral direction.

    PNG
    media_image1.png
    352
    507
    media_image1.png
    Greyscale

However, Cully discloses in alternative embodiments the tubular shell or body unit may be comprise different profiles, for example, the shell may comprise circular or non-circular cross-sections, such as circles, ovals, ellipses, triangles, rectangles, squares, hexagons, trapezoids, pentagons, stars or other random shapes (paragraph 0030) and the body unit or shell may be of any cross sectional shape (paragraph 0030).  Examiner notes that if the cross sectional shape of the unit body 102 of figure 1 was modified to be a different shape, instead of a circular cross section, it could form projections projecting 
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Cully with various cross sectional shapes having a different number of projections, including for example, two, three or four projections, or specifically a triangle shape arranged with projections being arranged uniformly in a peripheral direction, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 6, Cully discloses the insertion unit further including a cylindrical part 110 arranged closer to a rear end than said tapered part and having a cylindrical outer peripheral surface (see annotated figure 1 below).

    PNG
    media_image2.png
    352
    507
    media_image2.png
    Greyscale


	Regarding claim 11, Cully et al. further comprises a lumen extending in the advancing direction and connecting a first opening arranged at said tip and a second opening arranged at a rear end (figure 1, lumen through portions 226, 102 and 228 of tubular shell or body unit, as indicated with a dotted line).
	Regarding claim 12, Cully et al. discloses the lumen having a circular cross section in a plane perpendicular to said advancing direction (figure 1, through circular tip 226 as indicated by the dotted line).
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cully et al. US 2015/0157324 in view of Knudson et al. US 5944019.
Regarding claim 7-9, Cully et al. discloses an anastomosis assist tool essentially as claimed as discussed above, but fails to disclose the body unit including a first linear part extending in a linear shape, a bent part in a curved shape, and a second linear part extending in a linear shape arranged in this order as viewed from the tip toward a rear end., the angle of said advancing direction of said body unit changes in a range from 90 to 180 degrees at said bend part, the anastomosis assist part has flexibility.
Knudson et al. discloses an anastomosis conduit (column 3, lines 2-4 and column 3, lines 52-54; conduit 10’, figures 1A, 1B), comprising a body unit 10’ including a first linear part extending in a linear shape, a bent part in a curved shape, and a second linear part extending in a linear shape arranged in this order as viewed from the tip toward a rear end (see annotated figures 1B below), the angle of said advancing direction of said body unit changes in a range from 90 to 180 degrees at said bend part 

    PNG
    media_image3.png
    268
    299
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Cully et al. with a flexible conduit having a first and second linear part and a bent part in a curved shape, in order to provide an anastomosis conduit that will have sufficient strength yet flexibility to be inserted into the curved or bent vascular pathways. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        /ERICH G HERBERMANN/Primary Examiner, Art Unit 3771